PER CURIAM.
The defendant below, Sebrina Alfonso, appeals from the Order Granting Final Summary Judgment and Rescinding Quit Claim Deed entered by the trial court in favor of the plaintiff below, Phyllis Yoon.
In view of the fact that the Record reflects that a question of fact exists, concerning the issue regarding “consider*1277ation”, we hold that the Order under review was improvidently entered. Accordingly, the said Order is reversed and this cause is remanded to the trial court for further proceedings consistent with this Opinion.
Reversed and remanded.